                                                                                        FILED
          Case 1:20-cr-00241-DAD-BAM Document 162 Filed 01/21/21 Page 1Jan
                                                                        of 21,
                                                                           1 2021
                                                                                    CLERK, U.S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF CALIFORNIA


 1                        IN THE UNITED STATES DISTRICT COURT FOR THE

 2                                EASTERN DISTRICT OF CALIFORNIA

 3
     UNITED STATES OF AMERICA,
 4                                                  CASE NO. 1:20-CR-00241-DAD-BAM
                                Plaintiff,
 5
                          v.                        ORDER TO UNSEAL INDICTMENT
 6
     ROBERT EVERSOLE et al.,
 7
                                Defendant.
 8

 9

10         Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the unredacted
11 Indictment filed on December 10, 2020, be unsealed and become public record.

12

13

14
            Jan 21, 2021
     DATED: _____________                            _______________________________
                                                     HON. STANLEY A. BOONE
15                                                   U.S. MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28


      MOTION AND PROPOSED ORDER TO UNSEAL            2
